*201Dissenting Opinion by
Judge Rogers:
I respectfully dissent. The Vehicle Code at 75 Pa. C. S. § 1547(b)(2) requires the police officer “to inform the person that the persons operating privilege will be suspended upon refusal to submit to chemical testing.” In addition to being wrong in law, the information that the persons operating privilege will be suspended whether or not he submits to chemical testing invites the operator to refuse the test as of no consequence. This is just the opposite of the Legislatures direction that the operator be informed that his refusal will have the consequence of suspension.